In a proceeding to invalidate a petition designating Janet Selleck, and upon her declination, George P. Schimpf as a candidate in the Conservative Party primary election to be held on September 15,1987, for the public office of County Legislator, 8th Legislative District, in the County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated August 5, 1987, which upon reargument, adhered to its prior determination granting the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Suffolk County Board of Elections is directed to place the name of the appellant George P. Schimpf on the appropriate ballot.
Upon the declination of another person, the appellant Schimpf was designated as a candidate in the Conservative Party primary election for the public office of County Legislator for the 8th Legislative District, whereupon he filed an acknowledged, signed certificate in which he consented to the substitution and accepted the designation. Under these facts, the substituted candidate’s specific consent and acceptance comported with the statutory requirements (see, Election Law § 6-146 [1]; § 6-148 [5]), and the designating petition should not *188have been invalidated. Mellen, P. J., Mangano, Thompson, Lawrence and Sullivan, JJ., concur.